Citation Nr: 1707365	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-20 877A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for a low back disability prior to February 20, 2009.

2. Entitlement to an increased evaluation in excess of 20 percent for a low back disability from February 20, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By a rating decision dated in October 2009, the RO assigned a 20 percent rating, effective February 20, 2009. 

This claim was previously remanded by the Board in May 2010 and in February 2016 for further development.  While the issues were previously characterized as entitlement to an increased evaluation in excess of 10 percent for a low back disability prior to February 1, 2009 and 20 percent thereafter, instead of February 20, 2009, the Veteran is not prejudiced by this error as payment of monetary benefits commence the month following the effective date of the award.  See 38 C.F.R. § 3.31.  

While on remand, the Board received notice that the Veteran wished to withdraw his request for a Board hearing.  See Correspondence received on January 10, 2015.


FINDING OF FACT

On February 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran perfected his appeal for an increased rating for his back disability in July 2007.  The matter was Remanded twice.  Then, in January 2017, the Veteran, withdrew his appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


